DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 5/4/2020.  The Examiner notes claims 1-2, 4-14 & 16-23 are currently pending and have been examined; claims 1, 4, 11, 20, & 22 are currently amended.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 3-6, 11-14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynertson et al. (US 20140260836 A1) in view of Slusar et al. (US 4934220 A), hereinafter Reynertson and Slusar, respectively.
Regarding Claim 1 (Currently Amended),

Reynertson may not explicitly disclose a recess disposed around the aperture and on an internal facing surface of the cover plate; or a ring disposed between an axial face of the gear and the internal facing surface, wherein the ring is received in the recess of the cover plate.
However Slusar teaches a recess [#55] disposed around the aperture [Fig 2-3; #55 is disposed around #27B for #33B to pass 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover plate and gear as disclosed by Reynertson to have a recess disposed around the aperture and on an internal facing surface of the cover plate and a ring disposed between an axial face of the gear and the internal facing surface, wherein the ring is received in the recess of the cover plate as disclosed by Slusar.  One of ordinary skill in the art would have been motivated to make this modification to provide a seal between the cover and the gear preventing dirt and dust entering the ratchet and preventing lubricant from leaving the ratchet thereby reducing friction [Slusar:  Col 3, line 6-14].
Regarding claim 2 (Original), 
Reynertson as modified teaches the tool of claim 1, wherein the gear includes an outer portion that surrounds the hub [Reynertson:  ¶26].  [Reynertson:  Fig 5-6]

Regarding claim 4 (Currently Amended), 
Reynertson as modified teaches the tool of claim 1, wherein the gear includes a base disposed opposite the hub [Figure 1 of this office action] that is cooperatively received in the aperture disposed in the cover plate.  [Reynertson:  Fig 1-6]


    PNG
    media_image1.png
    709
    548
    media_image1.png
    Greyscale

Figure 1
Regarding claim 5 (Previously Presented), 
Reynertson as modified teaches the tool of claim 1, wherein 
Regarding claim 6 (Previously Presented), 
Reynertson as modified teaches the tool of claim 1, further comprising a pawl [Reynertson:  #40] adapted to be disposed in the cavity [Reynertson:  ¶23 & ¶30] that is adapted to selectively engage and disengage the gear to selectively prevent rotation of the gear relative to the head [Reynertson:  ¶30 & ¶44-¶45; the ratchet mechanism with #40 is capable of selectively engaging and disengaging the gear to prevent it's rotation in a direction relative to the head].
Regarding claim 20 (Currently Amended),
Reynertson as modified teaches the tool of claim 1, wherein the ring is adapted to reduce friction between the gear and the cover during use of the tool [Slusar:  Col 3, line 6-14, Col 4, line 42-49, & Col 5, line 42-43; #51 reduces friction between the gear and the cover during use of the tool].
Regarding claim 21 (Previously Presented),
Reynertson as modified teaches the tool of claim 1, wherein the ring is adapted to at least partially seal the cavity [Slusar:  Fig 2].

Regarding claim 11-14, 16, & 22-23 (claims 11 & 22 are Currently Amended; claims 12, 14 & 16 are Original; claim 13 & 
Claims 11-14, 16, & 22-23 recite the same or similar limitations as those addressed above for claims 1-6 & 20-21. The differences are listed below.
The gear "having an indent on a first side and a drive lug extending from the gear on a second side opposite the indent [Reynertson:  Fig 1-5, ¶26, #42 has #46 on a first side and #50 on the second opposite side].
Claim 13, states the limitation "a base…that extends outwardly relative to the cavity".However Reynertson also teaches the base (#96) extends outwardly from the cavity [Fig 1-5].  Therefore this limitation is also rejected by Reynertson.
Claims 11-14, 16, & 22-23 are therefore rejected for the same reasons set forth above for claims 1-6 & 20-21.

Claims 7-10 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynertson (US 2014/0260836 A1) in view of Slusar further in view of Chung (US 2018/0099385 A1), hereinafter Chung.
Regarding claim 7 (Previously Presented), 
Reynertson as modified teaches the tool of claim 6, further comprising a reversing…[Reynertson:  #86] that allows a user to selectively engage and disengage the pawl with the gear 
Reynertson does not teach a lever.
However Chung teaches a reversing lever [Fig 1-3, ¶25 #56 "switch"] that allows a user to selectively engage and disengage [Fig 5-8, ¶56] the pawl [Fig 2-3, #40 "pawl assembly"] with the gear [Fig 2-3, #30 "rotor"].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selecting mechanism as disclosed by Reynertson to have a lever as disclosed by Chung.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).  
Regarding claim 8 (Previously Presented), 
Reynertson as modified teaches the tool of claim 6, further comprising a carrier [Chung:  Fig 2-3, #60 "disc" & #62 "axle"; #60 & #62 combined form the carrier] coupled to the pawl [Chung:  Fig 5 & 7, ¶34 & 36; #60 engages #43 or #41] that causes the pawl to engage the gear [Chung:  ¶34 & 41].
Regarding claim 9 (Currently Amended), 
Reynertson as modified teaches the tool of claim 8, further comprising a spring and a ball [Chung:  Fig 2-4, ¶26, #52 "spring" & #54 "ball"], and a bore [Chung:  Fig 2-4, ¶26, #64 "bore"] disposed on the carrier [Chung:  Fig 2-4, ¶25], wherein the spring and ball are disposed within the bore [Chung:  ¶26] 
Regarding claim 10 (Original), 
Reynertson as modified teaches the tool of claim 8, further comprising a leaf spring [Reynertson:  Fig 5 & 9-10, #17 "spring leaf"; and Chung:  Fig 2-3, ¶30, #70 "pusher"] abutting the carrier [Chung:  Fig 2-3, 6, & 8, ¶30] to apply a bias force to the pawl to bias the pawl into engagement with the gear [Reynertson:  Fig 5 & 9-10, ¶41 & ¶43; #17 pushed #15 into engagement with the gear via its outer rim surface #152; & Chung:  ¶30].
Regarding claim 17-19 (claims 17-19 are Previously Presented), 
Claims 17-19 recite the same or similar limitations as those addressed above for claims 7-10. The differences are listed below.
Claim 17 states a reversing lever that allows a user to select a rotational direction of the gear.  However by selectively engaging and disengaging the pawl as stated in claim 7, the rotational direction of the gear is changed/selected [Reynertson:  ¶44; and Chung:  ¶6 & 21].  Therefore claim 17 is also rejected 
Claims 17-19 are therefore rejected for the same reasons set forth above for claims 7-10.

Claims 1-2, 4-14, 16-23 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Reynertson further in view of Slusar.
Regarding claim 1-2, 4-14, & 16-23 (Statuses as listed above)
Claims 1-2, 4-14, & 16-23 are rejected for the same reasons set forth above.  
However Chung may not explicitly disclose the limitation of claim 1 or 11.
Reynertson further in view of Slusar teaches the limitation of claim 1 and 11.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head and the gear housed within as disclosed by Chung to have a hub integrally formed with the head and extending into the cavity, and an indent disposed on the gear, wherein the hub cooperatively engages and fits substantially into the indent, wherein the gear is adapted to rotate relative to the hub, and wherein the hub and indent engagement is adapted to dissipate loads applied to the gear during use of the tool; .

Response to Arguments
35 U.S.C. 102 & 103 Rejections
Applicant's arguments and amendments, filed 5/4/2020 have been fully considered and are not persuasive.  Applicant claims that:
Reynertson and Chung do not teach a cover plate that at least partially encloses the cavity, wherein the cover plate includes an aperture and a recess disposed around the aperture and on an internal facing surface of the cover plate; and a ring disposed between an wherein the ring is adapted to be received in the recess of the cover plate. (emphasis added)However Slusar teaches this limitation as shown in the above rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopper et al. (US 6125722 A) also discloses a cover plate with an aperture and recess around the aperture with a ring disposed in said aperture (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723